Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 23, 2021 has been entered.

Response to Arguments
Applicant’s amendments and remarks filed on September 09/23/2021 with respect to previous claims rejection under 35 U.S.C. 102(a)(1) and 103 has been fully considered. 
With respect to the previous 35 U.S.C. 102(a)(1) and 103 rejection of claims 1 , 13 and 25 Applicant argues the cited art of record, T’Siobbel et al (US 2012/0283942 A1) in view of Nemoto et al. (JP 4830621 B2), fails to explicitly disclose all of the recited features of claims 1, 13 and 25 (see response pages 12-15), specifically “determining a merging plan for a merging vehicle traveling in the second lane to merge into the first lane and a virtual target in a field of view of a roadway environment of a driver of the merging vehicle based on the merging plan of the merging vehicle including displaying a projected location of the reference vehicle ahead of the merging vehicle in the field of view.”. 
Examiner respectfully disagrees. Examines notes that the Arguments are more narrow and limited than what is claimed which is explaining a merging plan with showing a display of 
But T’Siobbel fails to explicitly teach “a virtual target in a field of view of a roadway environment of a driver of the merging vehicle based on the merging plan of the merging vehicle including displaying a projected location of the reference vehicle ahead of the merging vehicle in the field of view”, 
however Nemoto teaches “a virtual target in a field of view of a roadway environment of a driver of the merging vehicle based on the merging plan of the merging vehicle including displaying a projected location of the reference vehicle ahead of the merging vehicle in the field of view” (See at least ¶ 6-9 and 20-23), and is understood as regarding showing on a display in front of the driver as it detect the environment surrounding the own vehicle (i.e. filed of view) the target vehicle which shows the merging plan that superimposes a merging space mark emphasizing a merging position that is particularly recommended and the host vehicle in order 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 12-14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable in view of T’Siobbel et al (US 2012/0283942 A1) in view of Nemoto et al. (JP 4830621 B2). 

determining a merging plan for a merging vehicle traveling in the second lane to merge into the first lane based on a vehicle position of the reference vehicle in the first lane (see T’Siobbel figures 3-5 and paragraphs “0009-0013” and “0036-0038” “traffic density information can also be provided to assist a driver on a main road to leave a safe gap for vehicles merging into their lane even if the driver cannot clearly see the merging traffic flow or the end of the merging region”), 
overlaying, via a display device, a virtual target in a field of view of a roadway environment of a driver of the merging vehicle based on the merging plan of the merging vehicle (see T’Siobbel figures 8-11 “showing the vehicle fitted with the subject navigation system within the merger region of the first and second road segments” and paragraphs “0009-0013”, “0028”, “0032”, “0036-0038” and “0041-0045” regarding showing on a display a filed view of driver merging based on a merging plan and that both drivers have a similar navigation type “FIG. 8 depicts an altogether different road network 26′, wherein the first road segment 52′ and the second road segment 54′ are substantially similar, multi-lane highways which merge together at a junction 56′. In this example, the leftward most lane 
But T’Siobbel fails to explicitly teach the merging vehicle including displaying a projected location of the reference vehicle ahead of the merging vehicle in the field of view.
However Nemoto teaches the merging vehicle including displaying a projected location of the reference vehicle ahead of the merging vehicle in the field of view (see Nemoto paragraphs “0006-0009” and “0020-0023” regarding showing on a display the target vehicle and the host vehicle in order to do the merging in a safe way as it is predicting the location of the target vehicles at a certain time so as to merge at the right time by either going in front of the target vehicle or behind it “a merging strategy based on the position and behavior of the own vehicle and surrounding vehicles when the own vehicle merges from the merging lane to the main lane, and allows the driver of the own vehicle to recognize the determined merging strategy. Is created and displayed on the display means. At this time, in the present invention, the surrounding vehicle on the main lane which is a target when the own vehicle joins the main lane from the merging lane is set as the target vehicle, and the own vehicle and the surrounding vehicle on the road environment around the own vehicle are set as the target vehicle. An image showing the relative positional relationship of the above, wherein the image highlighting the target vehicle is created as the display image and displayed on the display means.” and “the display image creating unit 15 is configured to display, on an enlarged map image representing the road environment around the vehicle drawn based on the map data, a vehicle mark on any one of the main lanes before and after the vehicle mark representing the surrounding vehicle set as the target vehicle. A merge space mark indicating a space where the host vehicle should merge is superimposed on the area. It is desirable that the merging space mark has a display form in which a particularly recommended merging 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of T’Siobbel to simply provides the driver with an index of the own vehicle without causing a driver to feel uneasy and performing a smooth merging (Nemoto paragraphs “0006-0009” and “0020-0023”).

Regarding claim 2, T’Siobbel teaches wherein the display device comprises one of a head-up display unit, smart glasses, and a headset (see T’Siobbel figures 3-5 and paragraphs “0009-0013”, “0028”, “0032”, “0036-0038” and “0041” “Helmet mounted displays (HMD) are technically a form of HUD, the distinction being that they feature a display element that moves with the orientation of the user's head.” and “The processor 36 is connected to the display 24, for instance, a monitor or LCD (Liquid Crystal Display) screen, HVD, or any other type of display known to persons skilled in the art. The processor 36 is also connected to the speaker (i.e. headset) 30”).
Regarding claim 12, T’Siobbel teaches wherein the first lane is on a freeway and the second lane is on a ramp segment of the freeway (see T’Siobbel paragraphs “0006-0012” “to frequently navigate complex freeway mergers” and “the first road segment can be a main road and the second road segment a merging lane, or vise-versa, or both the first and second road segments can be main roads.”).

Regarding claim 13, T’Siobbel teaches a system comprising: one or more processors; one or more memories storing instructions that, when executed by the one or more processors, cause the system to: determine a reference vehicle traveling in a first lane, the first lane merging with a second lane at a merging point (see T’Siobbel figures 3-5 and paragraphs “0009-
determine a merging plan for a merging vehicle traveling in the second lane to merge into the first lane based on a vehicle position of the reference vehicle in the first lane (see T’Siobbel figures 3-5 and paragraphs “0009-0013” and “0036-0038” “traffic density information can also be provided to assist a driver on a main road to leave a safe gap for vehicles merging into their lane even if the driver cannot clearly see the merging traffic flow or the end of the merging region”), 
overlay, via a display device, a virtual target in a field of view of a roadway environment of a driver of the merging vehicle based on the merging plan of the merging vehicle (see T’Siobbel figures 8-11 “showing the vehicle fitted with the subject navigation system within the merger region of the first and second road segments” and paragraphs “0009-0013”, “0028”, “0032”, “0036-0038” and “0041-0045” regarding showing on a display a filed view of driver merging based on a merging plan and that both drivers have a similar navigation type “FIG. 8 depicts an altogether different road network 26′, wherein the first road segment 52′ and the second road segment 54′ are substantially similar, multi-lane highways which merge together at a junction 56′. In this example, the leftward most lane of the first road segment 52′ and the rightward most lane of the second road segment 54′ blend together and reduce to a single common lane over the span of the merger region or junction”), 

However Nemoto teaches the merging vehicle including displaying a projected location of the reference vehicle ahead of the merging vehicle in the field of view (see Nemoto paragraphs “0006-0009” and “0020-0023” regarding showing on a display the target vehicle and the host vehicle in order to do the merging in a safe way as it is predicting the location of the target vehicles at a certain time so as to merge at the right time by either going in front of the target vehicle or behind it “a merging strategy based on the position and behavior of the own vehicle and surrounding vehicles when the own vehicle merges from the merging lane to the main lane, and allows the driver of the own vehicle to recognize the determined merging strategy. Is created and displayed on the display means. At this time, in the present invention, the surrounding vehicle on the main lane which is a target when the own vehicle joins the main lane from the merging lane is set as the target vehicle, and the own vehicle and the surrounding vehicle on the road environment around the own vehicle are set as the target vehicle. An image showing the relative positional relationship of the above, wherein the image highlighting the target vehicle is created as the display image and displayed on the display means.” and “the display image creating unit 15 is configured to display, on an enlarged map image representing the road environment around the vehicle drawn based on the map data, a vehicle mark on any one of the main lanes before and after the vehicle mark representing the surrounding vehicle set as the target vehicle. A merge space mark indicating a space where the host vehicle should merge is superimposed on the area. It is desirable that the merging space mark has a display form in which a particularly recommended merging position is emphasized in a space where the host vehicle should merge with, for example, a gradation of a display color.”).
 provides the driver with an index of the own vehicle without causing a driver to feel uneasy and performing a smooth merging (Nemoto paragraphs “0006-0009” and “0020-0023”).

Regarding claim 14, T’Siobbel teaches wherein the display device comprises one of a head-up display unit, smart glasses, and a headset (see T’Siobbel figures 3-5 and paragraphs “0009-0013”, “0028”, “0032”, “0036-0038” and “0041” “Helmet mounted displays (i.e. smart glasses)(HMD) are technically a form of HUD, the distinction being that they feature a display element that moves with the orientation of the user's head.” and “The processor 36 is connected to the display 24, for instance, a monitor or LCD (Liquid Crystal Display) screen, HVD, or any other type of display known to persons skilled in the art. The processor 36 is also connected to the speaker (i.e. headset) 30”).

Regarding claim 24, T’Siobbel teaches wherein the first lane is on a freeway and the second lane is on a ramp segment of the freeway (see T’Siobbel paragraphs “0006-0012” “to frequently navigate complex freeway mergers” and “the first road segment can be a main road and the second road segment a merging lane, or vise-versa, or both the first and second road segments can be main roads.”).

Claims 3-7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable in view of T’Siobbel et al (US 2012/0283942 A1) in view of Nemoto et al. (JP 4830621 B2) in view of Litkouhi et al. (US 8,788,134 B1). 
Regarding claim 3, T’Siobbel teaches wherein determining the merging plan includes determining a 
and overlaying the virtual target in the field of view includes rendering the virtual target in the field of view at a display position that is based on the simulated position of the reference vehicle (see T’Siobbel figures 6-9 and paragraphs “0043”, “0050-0051” and “0053-0055”), but T’Siobbel does not explicitly teach the simulated position of the reference vehicle.
However Litkouhi teaches the simulated position of the reference vehicle (see Litkouhi figures 1-4 and col 6; lines 25-36 “Simulation results are shown in FIGS. 4a and 4b. In FIG. 4a, the merging vehicle is given an intention (I) of Yield, so it gradually applies deceleration and eventually merges into the mainlane behind the host vehicle with the desired distance to the leader. Under this intention (I), the merging vehicle should try to reach D, when the host vehicle is at C. In FIG. 4b, the merging vehicle is given an intention (I) of Not Yield, so merging vehicle accelerates to merge in front of the host vehicle. Under this intention (I), the merging vehicle should try to reach D, when the host vehicle is at C. This model can emulate the behavior of a merging vehicle performing speed adjustment to enact its intention.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of T’Siobbel to simply perform cooperative social 

Regarding claim 4, T’Siobbel teaches wherein overlaying the virtual target in the field of view includes: determining the display position of the virtual target in the field of view based on the 
rendering the virtual target at the display position in the field of view.  (see T’Siobbel figures 6-9 and paragraphs “0043”, “0051” and “0053-0055”), but T’Siobbel does not explicitly teach the simulated position of the reference vehicle.
However Litkouhi teaches the simulated position of the reference vehicle (see Litkouhi figures 1-4 and col 6; lines 25-36 “Simulation results are shown in FIGS. 4a and 4b. In FIG. 4a, the merging vehicle is given an intention (I) of Yield, so it gradually applies deceleration and eventually merges into the mainlane behind the host vehicle with the desired distance to the leader. Under this intention (I), the merging vehicle should try to reach D, when the host vehicle is at C. In FIG. 4b, the merging vehicle is given an intention (I) of Not Yield, so merging vehicle accelerates to merge in front of the host vehicle. Under this intention (I), the merging vehicle should try to reach D, when the host vehicle is at C. This model can emulate the behavior of a merging vehicle performing speed adjustment to enact its intention.”).


Regarding claim 5, T’Siobbel teaches determining a position range for the merging vehicle in the second lane based on the simulated position of the reference vehicle in the second lane (see T’Siobbel figures 6-9 and paragraphs “0009-0013”, “0040”, “0043”, “0051” and “0053-0055” regarding detecting the merging lane ahead of the vehicle and view the merging lanes and the conditions to satisfy the vehicle merging safely on a display “Naturally, the merge data and recommendations can be part of a calculated route which leads the vehicle 66 from a starting position to a particular destination. In an appropriately fitted navigation system 14, it is possible to receive sufficiently accurate position data so as to place the vehicle 66 in a particular lane on its road segment.”),
overlaying a virtual position indicator indicating the position range for the merging vehicle in the field of view (see T’Siobbel figures 8-11 “showing the vehicle fitted with the subject navigation system within the merger region of the first and second road segments” and paragraphs “0009-0013”, “0028”, “0032”, “0036-0038” and “0041-0045” regarding showing on a display a filed view of driver merging based on a merging plan and that both drivers have a similar navigation type “FIG. 8 depicts an altogether different road network 26′, wherein the first road segment 52′ and the second road segment 54′ are substantially similar, multi-lane highways which merge together at a junction 56′. In this example, the leftward most lane of the first road segment 52′ and the rightward most lane of the second road segment 54′ blend together and reduce to a single common lane over 
However Litkouhi teaches the simulated position of the reference vehicle (see Litkouhi figures 1-4 and col 6; lines 25-36 “Simulation results are shown in FIGS. 4a and 4b. In FIG. 4a, the merging vehicle is given an intention (I) of Yield, so it gradually applies deceleration and eventually merges into the mainlane behind the host vehicle with the desired distance to the leader. Under this intention (I), the merging vehicle should try to reach D, when the host vehicle is at C. In FIG. 4b, the merging vehicle is given an intention (I) of Not Yield, so merging vehicle accelerates to merge in front of the host vehicle. Under this intention (I), the merging vehicle should try to reach D, when the host vehicle is at C. This model can emulate the behavior of a merging vehicle performing speed adjustment to enact its intention.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of T’Siobbel to simply perform cooperative social behavior for merging the merging vehicle into traffic and also to merge forward or rearward of the host vehicle is predicted by the processor (Litkouhi col 6; lines 25-36).

Regarding claim 6, T’Siobbel teaches receiving vehicle movement data of the reference vehicle in the first lane; receiving vehicle movement data of the merging vehicle in the second lane; receiving roadway data describing the first lane and second lane (see T’Siobbel figures 6-9 and paragraphs “0009-0013”, “0040”, “0043”, “0051” and “0053-0055” regarding detecting the merging lane ahead of the vehicle and view the merging lanes and the conditions to satisfy the vehicle merging safely on a display “Naturally, the merge data and recommendations can be part of a calculated route which leads the vehicle 66 from a starting position to a particular destination. In an appropriately fitted navigation system 
determining the 
However Litkouhi teaches the simulated position of the reference vehicle (see Litkouhi figures 1-4 and col 6; lines 25-36 “Simulation results are shown in FIGS. 4a and 4b. In FIG. 4a, the merging vehicle is given an intention (I) of Yield, so it gradually applies deceleration and eventually merges into the mainlane behind the host vehicle with the desired distance to the leader. Under this intention (I), the merging vehicle should try to reach D, when the host vehicle is at C. In FIG. 4b, the merging vehicle is given an intention (I) of Not Yield, so merging vehicle accelerates to merge in front of the host vehicle. Under this intention (I), the merging vehicle should try to reach D, when the host vehicle is at C. This model can emulate the behavior of a merging vehicle performing speed adjustment to enact its intention.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of T’Siobbel to simply perform cooperative social behavior for merging the merging vehicle into traffic and also to merge forward or rearward of the host vehicle is predicted by the processor (Litkouhi col 6; lines 25-36).

Regarding claim 7, T’Siobbel teaches receiving driving behavior data associated with a driver of the reference vehicle; receiving sensor data captured by one or more sensors of the merging vehicle (see T’Siobbel figures 6-9 and paragraphs “0008-0013”, “0040”, “0043”, 
adjusting the 
However Litkouhi teaches the simulated position of the reference vehicle (see Litkouhi figures 1-4 and col 6; lines 25-36 “Simulation results are shown in FIGS. 4a and 4b. In FIG. 4a, the merging vehicle is given an intention (I) of Yield, so it gradually applies deceleration and eventually merges into the mainlane behind the host vehicle with the desired distance to the leader. Under this intention (I), the merging vehicle should try to reach D, when the host vehicle is at C. In FIG. 4b, the merging vehicle is given an intention (I) of Not Yield, so merging vehicle accelerates to merge in front of the host vehicle. Under this intention (I), the merging vehicle should try to reach D, when the host vehicle is at C. This model can emulate the behavior of a merging vehicle performing speed adjustment to enact its intention.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of T’Siobbel to simply perform cooperative social behavior for merging the merging vehicle into traffic and also to merge forward or rearward of the host vehicle is predicted by the processor (Litkouhi col 6; lines 25-36).


to overlay the virtual target in the field of view includes rendering the virtual target in the field of view at a display position that is based on the simulated position of the reference vehicle (see T’Siobbel figures 6-9 and paragraphs “0043”, “0050-0051” and “0053-0055”), but T’Siobbel does not explicitly teach the simulated position of the reference vehicle.
However Litkouhi teaches the simulated position of the reference vehicle (see Litkouhi figures 1-4 and col 6; lines 25-36 “Simulation results are shown in FIGS. 4a and 4b. In FIG. 4a, the merging vehicle is given an intention (I) of Yield, so it gradually applies deceleration and eventually merges into the mainlane behind the host vehicle with the desired distance to the leader. Under this intention (I), the merging vehicle should try to reach D, when the host vehicle is at C. In FIG. 4b, the merging vehicle is given an intention (I) of Not Yield, so merging vehicle accelerates to merge in front of the host vehicle. Under this intention (I), the merging vehicle should try to reach D, when the host vehicle is at C. This model can emulate the behavior of a merging vehicle performing speed adjustment to enact its intention.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system 

Regarding claim 16, T’Siobbel teaches wherein to overlay the virtual target in the field of view includes: determining the display position of the virtual target in the field of view based on the 
rendering the virtual target at the display position in the field of view (see T’Siobbel figures 6-9 and paragraphs “0043”, “0051” and “0053-0055”), but T’Siobbel does not explicitly teach the simulated position of the reference vehicle.
However Litkouhi teaches the simulated position of the reference vehicle (see Litkouhi figures 1-4 and col 6; lines 25-36 “Simulation results are shown in FIGS. 4a and 4b. In FIG. 4a, the merging vehicle is given an intention (I) of Yield, so it gradually applies deceleration and eventually merges into the mainlane behind the host vehicle with the desired distance to the leader. Under this intention (I), the merging vehicle should try to reach D, when the host vehicle is at C. In FIG. 4b, the merging vehicle is given an intention (I) of Not Yield, so merging vehicle accelerates to merge in front of the host vehicle. Under this intention (I), the merging vehicle should try to reach D, when the host 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of T’Siobbel to simply perform cooperative social behavior for merging the merging vehicle into traffic and also to merge forward or rearward of the host vehicle is predicted by the processor (Litkouhi col 6; lines 25-36).

Regarding claim 17, T’Siobbel teaches wherein the instructions, when executed by the one or more processors, further cause the system to determine a position range for the merging vehicle in the second lane based on the 
overlay a virtual position indicator indicating the position range for the merging vehicle in the field of view (see T’Siobbel figures 6-9 and paragraphs “0043”, “0051” and “0053-0055”), but T’Siobbel does not explicitly teach the simulated position of the reference vehicle.
However Litkouhi teaches the simulated position of the reference vehicle (see Litkouhi figures 1-4 and col 6; lines 25-36 “Simulation results are shown in FIGS. 4a and 4b. In FIG. 4a, the merging vehicle is given an intention (I) of Yield, so it gradually applies deceleration and eventually merges into the mainlane behind the host vehicle with the desired distance to the leader. Under this intention (I), the merging vehicle should try to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of T’Siobbel to simply perform cooperative social behavior for merging the merging vehicle into traffic and also to merge forward or rearward of the host vehicle is predicted by the processor (Litkouhi col 6; lines 25-36).

Regarding claim 18, T’Siobbel teaches wherein to determine the 
receiving roadway data describing the first lane and second lane; and determining the simulated position of the reference vehicle in the second lane based on the vehicle movement data of the reference vehicle in the first lane, the vehicle movement data of the merging vehicle in the second lane, and the roadway data (see T’Siobbel figures 6-9 and paragraphs “0009-
However Litkouhi teaches the simulated position of the reference vehicle (see Litkouhi figures 1-4 and col 6; lines 25-36 “Simulation results are shown in FIGS. 4a and 4b. In FIG. 4a, the merging vehicle is given an intention (I) of Yield, so it gradually applies deceleration and eventually merges into the mainlane behind the host vehicle with the desired distance to the leader. Under this intention (I), the merging vehicle should try to reach D, when the host vehicle is at C. In FIG. 4b, the merging vehicle is given an intention (I) of Not Yield, so merging vehicle accelerates to merge in front of the host vehicle. Under this intention (I), the merging vehicle should try to reach D, when the host vehicle is at C. This model can emulate the behavior of a merging vehicle performing speed adjustment to enact its intention.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of T’Siobbel to simply perform cooperative social behavior for merging the merging vehicle into traffic and also to merge forward or rearward of the host vehicle is predicted by the processor (Litkouhi col 6; lines 25-36).

Regarding claim 19, T’Siobbel teaches wherein the instructions, when executed by the one or more processors, further cause the system to: receive driving behavior data associated with a driver of the reference vehicle; receive sensor data captured by one or more sensors of the merging vehicle (see T’Siobbel figures 6-9 and paragraphs “0008-0013”, “0040”, “0043”, “0047”, “0051” and “0053-0055” regarding detecting the merging lane ahead of the vehicle and view the merging lanes and the conditions to satisfy the vehicle merging safely on a display “This information, communicated well in advance, will help the driver 
adjust the 
However Litkouhi teaches the simulated position of the reference vehicle (see Litkouhi figures 1-4 and col 6; lines 25-36 “Simulation results are shown in FIGS. 4a and 4b. In FIG. 4a, the merging vehicle is given an intention (I) of Yield, so it gradually applies deceleration and eventually merges into the mainlane behind the host vehicle with the desired distance to the leader. Under this intention (I), the merging vehicle should try to reach D, when the host vehicle is at C. In FIG. 4b, the merging vehicle is given an intention (I) of Not Yield, so merging vehicle accelerates to merge in front of the host vehicle. Under this intention (I), the merging vehicle should try to reach D, when the host vehicle is at C. This model can emulate the behavior of a merging vehicle performing speed adjustment to enact its intention.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of T’Siobbel to simply perform cooperative social behavior for merging the merging vehicle into traffic and also to merge forward or rearward of the host vehicle is predicted by the processor (Litkouhi col 6; lines 25-36).

Claims 8, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable in view of T’Siobbel et al (US 2012/0283942 A1) in view of Nemoto et al. (JP 4830621 B2) in view of Yamada et al. (US 2019/0088137 A1). 

Regarding claim 8, T’Siobbel teaches to wherein the field of view of the roadway environment includes a front field of view (see T’Siobbel figures 3 and 10 and paragraphs “0008-0013”, “0040”, “0043”, “0047”, “0050-0051” and “0053-0055”), 
T’Siobbel teaches overlaying the virtual target in the field of view includes rendering the virtual target on a front display surface, the front display surface covering at least a portion of a windshield of the merging vehicle that is within the front field of view (see T’Siobbel figure 3, claim 2 and paragraphs “0032” and “0041” regarding that the head-up display is a front display that covers part of the windshield at least when the driver is looking forward  “wherein said navigation system further includes a display for visually displaying route information, and said computer program is arranged to allow said processor to perform the action to present a junction view on said display, said junction view comprising image data corresponding to a real-life view of said merger region”), 
but T’Siobbel fails to explicitly teach a side field of view associated with the driver of the merging vehicle; and the method includes: overlaying a safety information indicator in the field of view, the safety information indicator being rendered on a side display surface, the side display surface covering at least a portion of a side window or a portion of a side mirror of the merging vehicle that is within the side field of view.
However Yamada teaches a side field of view associated with the driver of the merging vehicle (see Yamada figures 2&3 and paragraphs “0043” “when the camera 10 captures the images of the side in front, the camera 10 is attached to an upper portion of a front windshield or a rear surface of a rear-view mirror. The camera 10 captures the images of the surroundings of the host vehicle M periodically and repeatedly, for example. The camera 10 may be a stereo camera”), 
the method includes: overlaying a safety information indicator in the field of view, the safety information indicator being rendered on a side display surface, the side display surface 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of T’Siobbel to provide a vehicle control device, a vehicle control method and a recording medium in which unnecessary operations are able to be prevented, in addition to determine whether a driver is looking at a rear-view mirror and takes a safe driving action and when both conditions are satisfied, a warning message is stopped or a warning message is not output (Yamada paragraphs “0056-0057” and “0070-0071”).

Regarding claim 20, T’Siobbel teaches wherein the field of view of the roadway environment includes a front field of view and a side field of view associated with the driver of the merging vehicle (see T’Siobbel figures 3 and 10 and paragraphs “0008-0013”, “0040”, “0043”, “0047”, “0050-0051” and “0053-0055”), 
T’Siobbel teaches to overlay the virtual target in the field of view includes rendering the virtual target on a front display surface, the front display surface covering at least a portion of a windshield of the merging vehicle that is within the front field of view (see T’Siobbel figure 3, claim 2 and paragraph “0041” “wherein said navigation system further includes a display for visually displaying route information, and said computer program is arranged to allow said processor to perform the action to present a junction view on said display, said 
but T’Siobbel fails to explicitly teach the instructions, when executed by the one or more processors, further cause the system to overlay a safety information indicator in the field of view, the safety information indicator being rendered on a side display surface, the side display surface covering at least a portion of a side window or a portion of a side mirror of the merging vehicle that is within the side field of view.
However Yamada teaches the safety information indicator being rendered on a side display surface (see Yamada figures 2&3 and paragraphs “0043” “when the camera 10 captures the images of the side in front, the camera 10 is attached to an upper portion of a front windshield or a rear surface of a rear-view mirror. The camera 10 captures the images of the surroundings of the host vehicle M periodically and repeatedly, for example. The camera 10 may be a stereo camera”), 
the side display surface covering at least a portion of a side window or a portion of a side mirror of the merging vehicle that is within the side field of view (see Yamada figures 2&3 paragraphs “0056-0057” and “0070-0071” “The notification operation includes an operation of displaying the warning image 60 a on the door mirror DMR, an operation of outputting an alarm from the speaker 24, and an operation of displaying a message image on the display 22, for example. The contact avoiding operation is an operation of controlling the operations of the running drive force output device”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of T’Siobbel to provide a vehicle control device, a vehicle control method and a recording medium in which unnecessary operations are able to be prevented, in addition to determine whether a driver is looking at a rear-view mirror and takes a 

Regarding claim 25, T’Siobbel teaches a method comprising: determining a reference vehicle traveling in a first lane, the first lane merging with a second lane at a merging point (see T’Siobbel figures 3-5 and paragraphs “0009-0012” and “0036-0038” “providing a road network having first and second road segments that merge at a downstream merger point, transporting a navigation system in a vehicle traveling the first road segment, determining a position and speed of the vehicle relative to the road network, and when approaching the junction, communicating the average speed of traffic on the second road segment, or to give more general indications such as by visual or haptic means. In the most general sense, the first road segment can be a main road and the second road segment a merging lane, or vise-versa, or both the first and second road segments can be main roads.”),
determining a merging plan for a merging vehicle traveling in the second lane to merge into the first lane based on a vehicle position of the reference vehicle in the first lane (see T’Siobbel figures 3-5 and paragraphs “0009-0013” and “0036-0038” “traffic density information can also be provided to assist a driver on a main road to leave a safe gap for vehicles merging into their lane even if the driver cannot clearly see the merging traffic flow or the end of the merging region”), 
overlaying, via a display device, a virtual target in a field of view of a driver of the merging vehicle based on the merging plan of the merging vehicle in a roadway environment (see T’Siobbel figures 8-11 “showing the vehicle fitted with the subject navigation system within the merger region of the first and second road segments” and paragraphs “0009-0013”, “0028”, “0032”, “0036-0038” and “0041-0045” regarding showing on a display a filed view of driver merging based on a merging plan and that both drivers have a similar 
determining a second merging vehicle traveling in the second lane (see T’Siobbel figures 3-5 and paragraphs “0009-0013”, “0028”, “0032”, “0036-0038”, “0041” and “0045” “in lane merger situations, even if the driver is not in the particular lane that will suddenly end, he or she will be advised if surrounding traffic will suddenly perform lane merger actions so that proactive and defensive/courteous driving maneuvers can be implemented. This situation would thus be applicable to the second vehicle 70 as shown in FIG. 8, whose lane is not directly affected by the merging traffic flows in the junction 56′ but who will nevertheless be wise to take note of conditions that will affect surrounding traffic.”),
determining a merging plan for the reference vehicle to merge with the second merging vehicle as the second merging vehicle merges into the first lane based on a vehicle position of the second merging vehicle in the second lane (see T’Siobbel figures 3-5 and paragraphs “0009-0013”, “0028”, “0032”, “0036-0038”, “0041” and “0045” “in lane merger situations, even if the driver is not in the particular lane that will suddenly end, he or she will be advised if surrounding traffic will suddenly perform lane merger actions so that proactive and defensive/courteous driving maneuvers can be implemented. This situation would thus be applicable to the second vehicle 70 as shown in FIG. 8, whose lane is not directly affected by the merging traffic flows in the junction 56′ but who will nevertheless be wise to take note of conditions that will affect surrounding traffic.”), 

However Nemoto teaches the merging vehicle including displaying a projected location of the reference vehicle in the second lane ahead of the first merging vehicle in the field of view of the driver of the first merging vehicle (see Nemoto paragraphs “0006-0009” and “0020-0023” regarding showing on a display the target vehicle and the host vehicle in order to do the merging in a safe way as it is predicting the location of the target vehicles at a certain time so as to merge at the right time by either going in front of the target vehicle or behind it “a merging strategy based on the position and behavior of the own vehicle and surrounding vehicles when the own vehicle merges from the merging lane to the main lane, and allows the driver of the own vehicle to recognize the determined merging strategy. Is created and displayed on the display means. At this time, in the present invention, the surrounding vehicle on the main lane which is a target when the own vehicle joins the main lane from the merging lane is set as the target vehicle, and the own vehicle and the surrounding vehicle on the road environment around the own vehicle are set as the target vehicle. An image showing the relative positional relationship of the above, wherein the image highlighting the target vehicle is created as the display image and displayed on the display means.” and “the display image creating unit 15 is configured to display, on an enlarged map image representing the road environment around the vehicle drawn based on the map data, a vehicle mark on any one of the main lanes before and after the vehicle mark representing the surrounding vehicle set as the target vehicle. A merge space mark indicating a space where the host vehicle should merge is superimposed on the area. It is desirable that the merging space mark has a display form in which a particularly recommended merging position is emphasized 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of T’Siobbel to simply provides the driver with an index of the own vehicle without causing a driver to feel uneasy and performing a smooth merging (Nemoto paragraphs “0006-0009” and “0020-0023”).
but modified T’Siobbel does not explicitly teach overlaying, via a second display device, a second virtual target in a field of view of the roadway environment of a driver of the reference vehicle based on the merging plan of the reference vehicle.
However Yamada teaches overlaying, via a second display device, a second virtual target in a field of view of the roadway environment of a driver of the reference vehicle based on the merging plan of the reference vehicle (see Yamada figures 2&3 paragraphs “0056-0057” and “0070-0071” “The notification operation includes an operation of displaying the warning image 60 a on the door mirror DMR, an operation of outputting an alarm from the speaker 24, and an operation of displaying a message image on the display 22, for example. The contact avoiding operation is an operation of controlling the operations of the running drive force output device”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of  modified T’Siobbel to provide a vehicle control device, a vehicle control method and a recording medium in which unnecessary operations are able to be prevented, in addition to determine whether a driver is looking at a rear-view mirror and takes a safe driving action and when both conditions are satisfied, a warning message is stopped or a warning message is not output (Yamada paragraphs “0056-0057” and “0070-0071”).

Claims 9-11 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable in view of T’Siobbel et al (US 2012/0283942 A1) in view of Nemoto et al. (JP 4830621 B2) in view of Ito et al. (US 2017/0305422 A1). 

Regarding claim 9, T’Siobbel fails to explicitly teach wherein determining the reference vehicle traveling in the first lane includes: estimating one or more merging timestamps at which one or more vehicles traveling in the first lane and the second lane arrive at the merging point, the one or more estimated merging timestamps including an estimated merging timestamp of the merging vehicle and determining the reference vehicle from the one or more vehicles based on the estimated merging timestamp of the merging vehicle.
However Ito teaches wherein determining the reference vehicle traveling in the first lane includes: estimating one or more merging timestamps at which one or more vehicles traveling in the first lane and the second lane arrive at the merging point, the one or more estimated merging timestamps including an estimated merging timestamp of the merging vehicle (see Ito figures 5A, 5B and 5C, also paragraphs “0071-0072”, “0081”, “0085” and “0096-0098” regarding a time chart for merging to be happened with a predicted path and time), 
and determining the reference vehicle from the one or more vehicles based on the estimated merging timestamp of the merging vehicle (see Ito figures 5A, 5B and 5C, also paragraphs “0071-0072”, “0081”, “0085”, “0096-0098” and “0106-0108” regarding a time chart for merging to be happened with a predicted path and time).
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of T’Siobbel to provide a vehicle travel control apparatus capable of notifying a driver of presence of a predicted cutting-in vehicle at an appropriate timing (Ito paragraphs “0071-0072”, “0081”, “0085”, “0096-0098” and “0106-0108”).

Regarding claim 10, T’Siobbel fails to explicitly teach wherein determining the reference vehicle from the one or more vehicles includes: determining a first merging timestamp that has a lowest time distance prior to the estimated merging timestamp of the merging vehicle among the one or more estimated merging timestamps; and determining the reference vehicle based on the first merging timestamp.
However Ito teaches wherein determining the reference vehicle from the one or more vehicles includes: determining a first merging timestamp that has a lowest time distance prior to the estimated merging timestamp of the merging vehicle among the one or more estimated merging timestamps (see Ito figures 5A, 5B and 5C, also paragraphs “0071-0072”, “0081-0083”, “0085” and “0096-0098” “The distance Dys is a positive value (i.e., Dys>0), and therefore this predicted cutting-in vehicle merges leftward from the right side with respect to the travel direction of the vehicle 10. After the time point t6, the lateral distance Dy of this predicted cutting-in vehicle is approximately “0”.”), 
determining the reference vehicle based on the first merging timestamp (see Ito figures 5A, 5B and 5C, also paragraph “0081”).
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of T’Siobbel to provide a vehicle travel control apparatus capable of notifying a driver of presence of a predicted cutting-in vehicle at an appropriate timing (Ito paragraphs “0071-0072”, “0081”, “0085”, “0096-0098” and “0106-0108”).

Regarding claim 11, T’Siobbel teaches monitoring the one or more vehicles traveling in the first lane and the second lane and responsive to determining the different reference vehicle traveling in the first lane, updating the merging plan of the merging vehicle based on a vehicle position of the different reference vehicle in the first lane(see T’Siobbel figures 8-10 and 
and adjusting the virtual target overlaid in the field of view based on the updated merging plan of the merging vehicle (see T’Siobbel figures 8-10 and paragraphs “0049-0053” regarding adjusting the target based on the updating merging vehicle),
However Ito teaches updating the one or more estimated merging timestamps at which the one or more vehicles arrive at the merging point (see Ito figures 5A, 5B and 5C, also paragraphs “0071-0072”, “0081-0083”, “0085” and “0096-0098” “The distance Dys is a positive value (i.e., Dys>0), and therefore this predicted cutting-in vehicle merges leftward from the right side with respect to the travel direction of the vehicle 10. After the time point t6, the lateral distance Dy of this predicted cutting-in vehicle is approximately “0”.”), 
determining a different reference vehicle traveling in the first lane based on the one or more updated estimated merging timestamps of the one or more vehicles (see Ito figures 5A, 5B and 5C, also paragraphs “0071-0072”, “0081”, “0085”, “0096-0098” and “0106-0108”).
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of T’Siobbel to provide a vehicle travel control apparatus capable of notifying a driver of presence of a predicted cutting-in vehicle at an appropriate timing (Ito paragraphs “0071-0072”, “0081”, “0085”, “0096-0098” and “0106-0108”).

Regarding claim 21, T’Siobbel fails to explicitly teach wherein to determine the reference vehicle traveling in the first lane includes: estimating one or more merging timestamps 
However Ito teaches wherein to determine the reference vehicle traveling in the first lane includes: estimating one or more merging timestamps at which one or more vehicles traveling in the first lane and the second lane arrive at the merging point, the one or more estimated merging timestamps including an estimated merging timestamp of the merging vehicle (see Ito figures 5A, 5B and 5C, also paragraphs “0071-0072”, “0081”, “0085” and “0096-0098” regarding a time chart for merging to be happened with a predicted path and time), 
determining the reference vehicle from the one or more vehicles based on the estimated merging timestamp of the merging vehicle (see Ito figures 5A, 5B and 5C, also paragraphs “0071-0072”, “0081”, “0085”, “0096-0098” and “0106-0108” regarding a time chart for merging to be happened with a predicted path and time),.
    It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of T’Siobbel to provide a vehicle travel control apparatus capable of notifying a driver of presence of a predicted cutting-in vehicle at an appropriate timing (Ito paragraphs “0071-0072”, “0081”, “0085”, “0096-0098” and “0106-0108”).

Regarding claim 22, T’Siobbel fails to explicitly teach wherein to determine the reference vehicle from the one or more vehicles includes: determining a first merging timestamp that has a lowest time distance prior to the estimated merging timestamp of the merging vehicle among the one or more estimated merging timestamps; and determining the reference vehicle based on the first merging timestamp.

determining the reference vehicle based on the first merging timestamp (see Ito figures 5A, 5B and 5C, also paragraph “0081”).
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of T’Siobbel to provide a vehicle travel control apparatus capable of notifying a driver of presence of a predicted cutting-in vehicle at an appropriate timing (Ito paragraphs “0071-0072”, “0081”, “0085”, “0096-0098” and “0106-0108”).

Regarding claim 23, T’Siobbel teaches when executed by the one or more processors, further cause the system to: monitor the one or more vehicles traveling in the first lane and the second lane responsive to determining the different reference vehicle traveling in the first lane, update the merging plan of the merging vehicle based on a vehicle position of the different reference vehicle in the first lane(see T’Siobbel figures 8-10 and paragraphs “0038-0039” and “0049-0053” regarding adjusting the target based on the updating merging vehicle plan which is shown on figure 8 by looking at other vehicles to update the plan to adjust the speed of the first vehicle according to the other vehicles “if vehicles 62, 64 provided the only information as to the average speed of traffic flowing on the second road segment 54”),

However Ito teaches update the one or more estimated merging timestamps at which the one or more vehicles arrive at the merging point (see Ito figures 5A, 5B and 5C, also paragraphs “0071-0072”, “0081-0083”, “0085” and “0096-0098” “The distance Dys is a positive value (i.e., Dys>0), and therefore this predicted cutting-in vehicle merges leftward from the right side with respect to the travel direction of the vehicle 10. After the time point t6, the lateral distance Dy of this predicted cutting-in vehicle is approximately “0”.”), 
determine a different reference vehicle traveling in the first lane based on the one or more updated estimated merging timestamps of the one or more vehicles (see Ito figures 5A, 5B and 5C, also paragraphs “0071-0072”, “0081”, “0085”, “0096-0098” and “0106-0108”).
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of T’Siobbel to provide a vehicle travel control apparatus capable of notifying a driver of presence of a predicted cutting-in vehicle at an appropriate timing (Ito paragraphs “0071-0072”, “0081”, “0085”, “0096-0098” and “0106-0108”).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable in view of T’Siobbel et al (US 2012/0283942 A1) in view of Yamada et al. (US 2019/0088137 A1) in view of Ito et al. (US 2017/0305422 A1). 
	Regarding claim 26, T’Siobbel fails to explicitly teach estimating one or more merging timestamps at which one or more vehicles traveling in the first lane and the second lane arrive at the merging point; determining the reference vehicle from the one or more vehicles based on an estimated merging timestamp of the first merging vehicle among the one or more estimated 
	However Ito teaches estimating one or more merging timestamps at which one or more vehicles traveling in the first lane and the second lane arrive at the merging point; determining the reference vehicle from the one or more vehicles based on an estimated merging timestamp of the first merging vehicle among the one or more estimated merging timestamps (see Ito figures 5A, 5B and 5C, also paragraphs “0071-0072”, “0081-0083”, “0085” and “0096-0098” “The distance Dys is a positive value (i.e., Dys>0), and therefore this predicted cutting-in vehicle merges leftward from the right side with respect to the travel direction of the vehicle 10. After the time point t6, the lateral distance Dy of this predicted cutting-in vehicle is approximately “0”.”),
determining the second merging vehicle from the one or more vehicles based on an estimated merging timestamp of the reference vehicle among the one or more estimated merging timestamps (see Ito figures 5A, 5B and 5C, also paragraphs “0071-0072”, “0081”, “0085”, “0096-0098” and “0106-0108”).
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Navigation system with live speed warning for merging traffic flow of modified T’Siobbel to provide a vehicle travel control apparatus capable of notifying a driver of presence of a predicted cutting-in vehicle at an appropriate timing (Ito paragraphs “0071-0072”, “0081”, “0085”, “0096-0098” and “0106-0108”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAM M ABD EL LATIF/             Examiner, Art Unit 3665             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664